                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                      )
                                                  )
                 Plaintiff,                       )
                                                  )
   v.                                             )      No.:   3:13-CR-161-TAV-HBG-17
                                                  )
   ANAEL ANARIBA,                                 )
                                                  )
                 Defendant.                       )


                         MEMORANDUM OPINION AND ORDER

          This criminal matter is before the Court on the defendant’s pro se motion for return

   of property [Doc. 828]. Defendant moves the Court for return of his wallet, identification

   and driver’s license from Honduras, and $711 in United States currency [Id.].

          The government first responded stating that the currency is no longer in the custody

   and control of the United States, since it was forfeited by the State of Tennessee pursuant

   to an Order of Forfeiture on May 30, 2014 [Doc. 851 p. 4]. The government then filed a

   supplemental response stating that the evidence log never contained a wallet belonging to

   defendant and that the identification and driver’s license from Honduras were not part of

   the property seized in this case [Doc. 1093]. The only wallets in this case belonged to co-

   defendants and were released [Doc. 1093-1]. The Court has reviewed the evidence log and

   agrees with the government that no such documents or items are in federal custody.

          Rule 41(g), formerly Rule 41(e), of the Federal Rules of Criminal Procedure

   provides, in pertinent part, that “[a] person aggrieved by an unlawful search and seizure of

   property . . . may move for the property’s return . . . in the district where the property was



Case 3:13-cr-00161-TAV-HBG Document 1094 Filed 08/04/21 Page 1 of 2 PageID #: 5866
   seized.” The Rule also states that “[t]he court must receive evidence on any factual issue

   necessary to decide the motion.” “‘The general rule is that seized property, other than

   contraband, should be returned to its rightful owner once the criminal proceedings have

   terminated.’” Savoy v. United States, 604 F.3d 929, 932 (6th Cir. 2010) (quoting United

   States v. Hess, 982 F.2d 181, 186 (6th Cir.1992)). “[T]he burden is on the moving party to

   show that he or she is entitled to lawful possession of the property.” 3A Charles Allen

   Wright & Sarah N. Welling, Federal Practice and Procedure § 690 (4th ed. 2010); see

   also Savoy, 604 F.3d at 932-33. The movant must demonstrate that he or she is entitled to

   the property by a preponderance of the evidence. Wright & Welling, § 690.

          However, the government is no longer in possession of any of the property

   defendant seeks. The motion for return of property [Doc. 828] is therefore DENIED. See

   Stevens, 500 F.3d at 628 (finding that a Rule 41(g) motion must be denied where the

   property was no longer in the government’s possession and requiring documentation or

   evidence of such); see also United States v. Obi, 100 F. App’x 498, 499 (6th Cir. 2004)

   (affirming the denial of a motion for return of property because Obi failed to establish that

   the federal government had “real or constructive possession of the property” at issue);

   United States v. Oguaju, 76 F. App’x 579, 581 (6th Cir. 2003).

          IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                2


Case 3:13-cr-00161-TAV-HBG Document 1094 Filed 08/04/21 Page 2 of 2 PageID #: 5867
